WILLIAMS, J.
This action was commenced in the Wood Common Pleas, by Lincoln Foster against Maud Foster et, to set aside a deed executed and delivered by Daniel Foster, now deceased, to Maud and Caroline Foster, conveying certain lands upon the grounds of undue influence and want of mental capacity. Judgment in the lower court was in favor of Maud Foster. Error was prosecuted and the Court of Appeals held:
1. In an action to have'.declared nail and void a conveyance of land upon the ground of undue, influence the burden is upon the plairt-tiff to establish his claim b yclear and conr vincing proof; and a mere preponderance of .the evidence’in plaintiff’s favor is'not sufficient. Willis v. Baker, 75 OS. 291.
2. Clear and convincing proof is required to warrant the reformation of. a written document.' 27 OS. 84.
3. The burden is upon the plaintiff to show by clear and . convincing proof; a mere preponderance of the evidence is not sufficient. 45 os. i.;,.
'4., Following a. long line.of authorities,- the evidence, as presented does not constitute a cause for reversal.
Judgment affirmed.-.,